Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 1 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 2 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 3 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 4 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 5 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 6 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 7 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 8 of 9
Case 20-02805   Doc 18   Filed 05/12/20 Entered 05/12/20 14:35:04   Desc Main
                           Document     Page 9 of 9
